Name: 75/725/Euratom: Council Decision of 17 November 1975 on the approval of an amendment to the statutes of the joint undertaking "Schnell-BrÃ ¼ter- Kernkraftwerksgesellschaft mbH" (SBK)
 Type: Decision
 Subject Matter: regions of EU Member States;  business classification;  civil law;  electrical and nuclear industries
 Date Published: 1975-12-01

 Avis juridique important|31975D072575/725/Euratom: Council Decision of 17 November 1975 on the approval of an amendment to the statutes of the joint undertaking "Schnell-BrÃ ¼ter- Kernkraftwerksgesellschaft mbH" (SBK) Official Journal L 311 , 01/12/1975 P. 0038 - 0039 Spanish special edition: Chapter 12 Volume 2 P. 0090 Portuguese special edition Chapter 12 Volume 2 P. 0090 COUNCIL DECISION of 17 November 1975 on the approval of an amendment to the statutes of the joint undertaking "Schnell-BrÃ ¼ter-Kernkraftwerksgesellschaft mbH" (SBK) (75/725/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 50 thereof; Having regard to the proposal from the Commission; Whereas the Council by its Decision No 75/328/Euratom (1) set up the "Schnell-BrÃ ¼ter-Kernkraftwerksgesellschaft mbH" (SBK) as a joint undertaking; Whereas the general meeting of the joint undertaking held on 19 June 1975 decided to increase the capital of the company; Whereas this amendment does not affect the provisions which govern the joint undertaking and whereas this amendment should therefore be approved, HAS ADOPTED THIS DECISION: Article 1 The amendment to the statutes of the joint undertaking SBK, annexed to this Decision, is hereby approved. Article 2 This Decision is addressed to the Member States and to SBK. Done at Brussels, 17 November 1975. For the Council The President E. COLOMBO (1)OJ No L 152, 12.6.1975, p. 8. ANNEX Amendment to the statutes of the Schnell-BrÃ ¼ter-Kernkraftwerksgesellschaft mbH 1. In Article 4, "57 000 000 (fifty-seven million German marks)" shall be replaced by "127 000 000 (one hundred and twenty-seven million German marks)". 2. The text of the first paragraph of Article 5 shall be replaced by the following: "The following companies and board have contributed to the share capital: >PIC FILE= "T9000659">